UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7696



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAZARO TAPIA-SANTANA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. W. Earl Britt, Senior
District Judge. (CR-94-62-BR)


Submitted:   April 15, 1999                 Decided:   April 19, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lazaro Tapia-Santana, Appellant Pro Se.    Fenita Morris Shepard,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lazaro Tapia-Santana appeals the district court’s order deny-

ing his motion petitioning the district court to order the Bureau

of Prisons to stop collecting payments on his $25,000 criminal fine

until after his release from prison.    Appellant stated that his

home was foreclosed upon and that he is a pauper and does not

foresee obtaining funds to apply toward the fine.   Appellant filed

a similar motion seeking dismissal of the fine for the same reasons

soon after his court entered the criminal judgment in 1994.    The

district court fully reviewed the merits of Appellant’s previous

motion and denied dismissal or modification of the fine. We affirm

the order appealed denying relief, because Appellant has previously

litigated the issue; does not allege that the Bureau of Prisons is

improperly collecting payments toward the fine, as ordered by the

court; and has not shown extraordinary circumstances.    Therefore

the district court did not abuse its discretion. See United States

v. Walker, 83 F.3d 94, 95 (4th Cir. 1996).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2